DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 6/30/2022.  Claims 21-23 have been added.  Claims 13-23 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Kirsten Grueneberg on 7/8/2022.

4.	The application has been amended as follows:
Abstract, delete second paragraph “The invention further relates … coating of fabric.”.
Allowable Subject Matter

5.	Claims 13-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Traubel et al. (US Patent 3,715,326).
	Traubel et al. disclose a microporous polyurethane film having an elongation at break at least 200 percent (claims 1, 4).  	
	Thus, Traubel et al. do not teach or fairly suggest the claimed elastic membrane, comprising an elastomer having an elongation at break of greater than 150% measured according to DIN 53504; wherein the elastomer comprises a thermoplastic elastomer (P1), wherein the thermoplastic elastomer (P1) comprises a polyurethane elastomer based on the following components: 11% to 79% by weight of a mixture of at least one diol (D1) and at least one isocyanate (I1), and 21% to 89% by weight of at least one compound (C1) having at least two isocyanate-reactive groups, which is a polyol, wherein the elastic membrane has pores having an average pore diameter of less than 2000 nm, determined by means of Hg porosimetry in accordance with DIN 66133.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762